Citation Nr: 1809430	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  13-26 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for left shoulder condition.

3.  Entitlement to service connection for right shoulder condition.

4.  Entitlement to service connection for left knee condition.

5.  Entitlement to service connection for right knee condition.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to coronary artery disease (CAD).

7.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to CAD.

8.  Entitlement to service connection for asthma, to include as secondary to CAD.

9.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

Additional evidence was received subsequent to the most recent July 2017 supplemental statement of the case (SSOC), including lay evidence.  The Board finds that the additional evidence is cumulative and duplicative of that already of record, with regard to the four claims decided herein.  Thus, a remand for another SSOC is not necessary for these four claims.  See 38 C.F.R. § 20.1304(c) (2017).

The reopened PTSD claim, as well as the claims for service connection for erectile dysfunction, COPD, asthma and hearing loss are REMANDED to the agency of original jurisdiction (AOJ).



FINDINGS OF FACT

1.  The June 2003 rating decision denied service connection for PTSD.  After a June 2003 notice of disagreement (NOD), an August 2003 SOC was issued.  The Veteran did not perfect an appeal to the decision.

2.  Evidence received since the June 2003 rating decision relates to an unestablished fact necessary to substantiate the PTSD claim and raises a reasonable possibility of substantiating such claim.

3.  The Veteran's bilateral shoulder disabilities did not have their onset during service and were not otherwise related.

4.  The Veteran's bilateral knee disabilities did not have their onset during service and were not otherwise related.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision, which denied service connection for PTSD, is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 20.302, 20.1103 (2017).

2.  The criteria to reopen the claim of service connection for PTSD have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

6.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Despite significant cumulative evidence submitted by the Veteran, the Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


I.  Claim to Reopen

Legal Criteria

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156 (a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

Analysis

The Veteran's claim had initially been denied in a May 1994 rating decision which was not appealed.  He filed an October 2002 claim to reopen the PTSD claim, which was denied by the RO in April 2003 and June 2003 rating decisions.  The Veteran then filed a June 2003 NOD, followed by an August 2003 SOC.  The Veteran did not perfect the appeal and thus, the June 2003 rating decision became final.  38 U.S.C. § 7105 (c); 38 C.F.R. § 20.302, 20.1103.

Since the June 2003 rating decision, significant new and material psychiatric evidence has been submitted.  The Veteran was afforded a VA examination in August 2010 and an October 2011 VA addendum opinion was provided.  Additionally, lay evidence has been submitted, including a September 2010 statement in which he indicated that during service, he recalls getting shelled with rockets and mortars and "hitting the ground" until the firing stopped.  He stated soldiers were wounded or killed, including soldiers in bunkers next to his.  The Board further notes in September 2010, the RO conceded the Veteran's stressor occurred and that he was in fear for his life while stationed in Vietnam.

Thus, new and material evidence has been received since June 2003, including the September 2010 statement.  The evidence supports the Veteran may suffer from PTSD related to an in-service stressor.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the Veteran's PTSD claim.  Accordingly, the claim of service connection for PTSD is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  The reopened claim will be addressed further in the remand section.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A.  Bilateral Shoulder Disabilities

The Veteran contends that his shoulder disabilities are related to service.

The Veteran's service treatment records are silent for any complaints, treatment or diagnosis of a shoulder disorder.  While the Board acknowledges that the Veteran served in Vietnam from September 1970 to July 1971 and was involved in combat, there is no evidence of a shoulder injury in service.

He submitted a January 2012 statement in which he indicated that his left shoulder disorder was the result of a helicopter crash during his service in Vietnam.  The Veteran also submitted an August 2012 statement in which he reported that his shoulder conditions were related to his combat service in Vietnam.  He stated in an August 2017 statement that his left shoulder disorder arose when he jumped off a tank onto his shoulder.  He noted that his right shoulder condition arose through overuse of his left arm.  As noted, there was no indication in the Veteran's service treatment records of a helicopter crash or any shoulder complaints.  

The Board notes the Veteran had a prior severe motorcycle accident in August 1975, which caused a large transverse abdominal laceration, fracture of the left olecranon, compound fracture of the left tibia, closed fracture of the left femur, along with other contusions, abrasions and lacerations.  Additionally, a September 1997 record indicated pain in the Veteran's left shoulder and leg from a past traffic accident.

More recently, the Board notes the Veteran has sought treatment for shoulder disorders through the VA.  Initially, the A May 2014 VA treatment record indicated the Veteran reported numbness and tingling in his right arm and pain from his right shoulder to right wrist.  The record noted the Veteran fell on his right shoulder recently and was suffering pain in the upper shoulder and upper limbs.  A September 2014 record similarly noted pain in the upper shoulder and upper limbs.

The Board finds the preponderance of the evidence weighs against service connection for the Veteran's claims of right and left shoulder disorders.

The Board acknowledges that the Veteran asserts he injured his shoulders during service, including in a helicopter crash; however, such an incident is not found in the service treatment or personnel records and it is the type of incident that would likely have been reported, had it occurred.  Further, there is no indication in the service treatment or personnel records of shoulder complaints or treatment, including the December 1971 separation examination.  The Veteran's statements are also inconsistent, as he has indicated a helicopter crash caused his shoulder disorders and also, that falling off a tank caused the conditions.  Therefore, with regard to the shoulder disorders, the Veteran's statements of in-service injuries are not considered to be credible evidence and are assigned minimal probative weight.

Moreover, the Board notes the Veteran filed claims for PTSD in September 1993 and October 2002.  While he filed previous claims, he did not indicate an injury to his shoulders, prior to the current claims.  The Board notes that inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology; however, when a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure with his PTSD claims.  In such circumstances, it is reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a shoulder disorder, while not determinative, is viewed persuasively that the Veteran did not believe he sustained a shoulder injury in service at the time of the PTSD claims.

Relevant to the Veteran's shoulder claims, the Board notes that no VA examinations were conducted in conjunction with the claims.  In this regard, under 38 U.S.C. § 5103A (d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when one is necessary to make a decision on a claim and the claims file contains competent evidence that a veteran has a current disability which may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board finds that a VA examination and/or opinion is not necessary with respect to the shoulder claims decided herein.  It may be found the Veteran has current bilateral shoulder disorders, as he receives treatment for his shoulder symptoms through VA.  However, there is no indication of in-service complaints or treatment for a shoulder disorder.  Further, the record is void of any competent and credible evidence, including any medical evidence, that a current shoulder disability had its onset during, or is otherwise related to, service.  Therefore, the Board finds that a VA examination is not warranted for these claims.  See McLendon at 83; Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

Based on the foregoing, the Board finds the Veteran's bilateral shoulder claims must be denied.  The Veteran claimed an in-service injury which led to current shoulder disabilities; however, the preponderance of the evidence is against a finding that he has current shoulder disorders related to service.  The benefit of the doubt doctrine is not for application herein, and the claims must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

B.  Bilateral Knee Disabilities

The Veteran contends that his knee disabilities are related to service.

The Veteran's service treatment records are silent for any complaints, treatment or diagnosis of a knee disorder.  The record supports he had combat service in Vietnam; however, there is no evidence of a knee injury in service.

He submitted a January 2012 statement in which he indicated that his left knee condition resulted from an in-service injury where he jumped off a tank, causing torn cartilage and a torn ligament.  He indicated his left knee was wrapped, he was given crutches and placed in light duty.  The Veteran also submitted an August 2012 statement in which he reported that his knee conditions were related to his combat service in Vietnam.  Lastly, he contends in August 2017 that his knee disorders are related to jumping off a tank and his left knee giving way.  As noted, there was no indication in the Veteran's service treatment or personnel records of an injury to his knee falling off a tank.

The Board notes the Veteran has sought treatment for knee disorder through the VA.  A December 2013 record indicated complaints of right and left knee pain.  A May 2014 VA treatment record noted knee arthralgia.  A July 2014 record indicated complaints of constant pain in the Veteran's left knee and an October 2014 record noted left knee degenerative joint disease.

After review of the evidence, the Board finds the preponderance of the evidence weighs against service connection for the Veteran's claims of right and left knee disabilities.

While the Veteran asserted he injured his knees in service, including from falling off a tank, the injury is not found in the service treatment or personnel records.  Further, no complaints or treatment is found in the service records, including the December 1971 separation examination.

Moreover, as noted above, the Veteran filed other claims previously, but did not address service connection claims for his knees prior to the current claims.  Such inaction regarding claims for knee disorders may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain knee injuries in service.

Additionally, no VA examinations were conducted in conjunction with the knee claims.  In this regard, there is no indication of in-service complaints or treatment for a knee disorder.  Further, there is no competent and credible evidence that a current knee disability had its onset during, or is otherwise related to, service, including no positive medical opinions.  Therefore, the Board finds that a VA examination is not warranted for these claims.  See McLendon at 83.

Based on the foregoing, the Board finds the Veteran's bilateral knee claims must be denied.  While the Board acknowledges the Veteran's service in Vietnam, including combat service, and is sympathetic to his claims, there is no credible and competent evidence supporting he suffers current knee disabilities related to service.  Therefore, the preponderance of the evidence is against the knee claims; the benefit of the doubt doctrine is not for application herein; and the claims must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been presented, the claim of service connection for PTSD is reopened, and the appeal is granted to this extent only.

Service connection for a left shoulder disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.





REMAND

For the reasons that follow the Board finds that VA examinations are needed; however, the Veteran is still incarcerated.  A February 2018 Virginia Department of Corrections correspondence indicated his scheduled release from prison is February 2019.

The duty to assist provisions of 38 U.S.C. 5103A and 38 CFR 3.159 applies equally to incarcerated veterans and non-incarcerated veterans (see VHA DIRECTIVE 1046 (Apr. 23, 2014)), and VA has special procedures for handling the scheduling of VA examinations for incarcerated veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (providing that the duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow non-incarcerated veterans).  VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

The VA Adjudication Procedures Manual details the procedures for scheduling examinations of incarcerated veterans.  M21-1, III.iv.3.F.2.d. (2017).  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a veteran should be escorted to a VA medical facility for examination by VHA personnel, or examined at the prison by: VHA personnel; prison medical providers at VA expense; or fee-basis providers contracted by VHA.  Id.

A.  PTSD

The Veteran contends that he currently suffers from PTSD related to his combat service in Vietnam.

Initially, the Board notes that the RO determined in September 2010 that the Veteran's in-service stressor was conceded.  It was determined that he was likely in fear of his life during his service in Vietnam.  The Veteran indicated in September 2010 that during service he was shelled with rockets and mortars and forced to take cover until the firing stopped.  He recalls soldiers being wounded or killed, including soldiers in bunkers near his.

The Veteran was afforded an August 2010 VA examination in which he reported being the target of mortar, rocket fire and sniper fire, and that he was fearful during fire fights.  The examiner indicated the Veteran's presentation suggested a generalized fear of the hazards of combat and the uncertainty of potentially being killed at any moment.  The examiner stated there was no description of events which resulted in an experience of intense fear, horror, or helplessness.  He indicated the Veteran meets the DSM criterion for a diagnosis of PTSD; however, he did not meet the DSM stressor criterion.  The examiner indicated it is possible the Veteran was exposed to events that engendered fear during his combat experience, though no traumatizing event besides the death of his friend from a drug overdose could be specified.  He stated the Veteran's problems dealing with life are at least as likely as not related to PTSD.

The RO requested an addendum opinion from the August 2010 examiner and a September 2011 opinion was submitted.  He indicated the Veteran does not report a combat related event as his stressor, but rather discusses his friend's drug overdose as his main stressor.  The Veteran's combat related stressors were described as vague, and not connected to a feeling of intense fear, horror, or helplessness.  He noted the credibility of the claim was assessed as poor and therefore, there was no finding of PTSD, despite high scores on the PCL-M.

Thereafter, the Veteran submitted a January 2012 NOD in which he indicated he witnessed extreme traumatic events in Vietnam and that he described those events to the best of his ability.  He stated such trauma occurred during his service with the 1st Cavalry, 9th Squadron.  The Veteran has also received medical treatment for PTSD throughout the appeal period.  A January 2013 record from Deerfield Correctional Center indicated the Veteran suffered no current psychiatric issues.  However, an August 2014 VA treatment record indicated the Veteran has PTSD.

Thus, the RO conceded the Veteran's stressor and that he was in fear for his life while in Vietnam.  Further, a review of the lay and medical evidence of record supports that the Veteran may have a diagnosis of PTSD related to an in-service stressor.  An examination and opinion is therefore required to resolve these issues.

B.  Erectile Dysfunction, COPD, Asthma

The Veteran is service-connected for CAD at 100 percent.  He contends that he currently has erectile dysfunction, COPD and asthma, related to the service-connected heart disability, or alternatively, related to herbicide exposure during his service in Vietnam.

He asserted in December 2012 that he has erectile dysfunction, COPD and asthma which are directly related to his service in Vietnam, including exposure to Agent Orange.  Alternatively, he stated the disorders are related to his service-connected heart disorder.  He further noted his erectile dysfunction may be related to the many medications required daily due to his heart disability.

In view of the Veteran's assertions and the evidence of record, VA examination is warranted.  The Board finds that the Veteran's contentions at least indicate that he suffers from erectile dysfunction, COPD and asthma, and that such are directly related to service, including exposure to Agent Orange.  Alternatively, he contends the conditions are  linked on a secondary basis to his service-connected heart disability.  McLendon at 81.

C.  Hearing Loss

The Veteran also contends that he suffers from bilateral hearing loss related to service.  As noted, the Veteran had combat service in Vietnam and his military occupational specialty (MOS) was as an armor crewman, a MOS with a high likelihood of exposure to harmful noise.

Although the Veteran's service treatment records do not show hearing loss for VA purposes, there was an auditory threshold shift from his entrance into service in March 1970 to his separation examination in December 1971.  The Board notes his March 1970 enlistment examination shows pure tone thresholds for the right ear of 0, 0, 0, and 5 decibels, at 500, 1000, 2000, and 4000 Hz respectively and pure tone thresholds for the left ear of 10, 0, 0, and 5 decibels, at 500, 1000, 2000, and 4000 Hz respectively.  The December 1971 separation examination found pure tone thresholds for the right ear of 25, 15, 10 and 10 decibels, at 500, 1000, 2000, and 4000 Hz respectively.  Pure tone thresholds for the left ear were noted at 25, 15, 15 and 20 decibels, at 500, 1000, 2000, and 4000 Hz respectively upon separation.

Therefore, the Veteran contends he currently has hearing loss related to his combat service in Vietnam.  The service treatment records support a threshold shift in service and the Veteran's MOS of armor crewman is a position in which he was likely exposed to loud noise during service.  Thus, the Veteran should be afforded a VA examination to determine if he currently suffers from hearing loss, and if so, whether the disability is related to service.  McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1. Take all reasonable measures to schedule the Veteran for VA examinations regarding the claims for service connection for PTSD, erectile dysfunction, COPD, asthma and hearing loss.  As the Veteran is still incarcerated, schedule the examination pursuant to the guidance in M21-1, Pt. III, Subpt. iv, Ch. 3, Sec. F.2.d.

2. Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the PTSD claim.  The entire claims file should be reviewed by the examiner.

The examiner is to conduct all indicated tests and identify all current psychiatric disorders, to include whether the criteria for PTSD are met.

a) If the criteria for PTSD are met, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed PTSD is related to his active service.

If PTSD is diagnosed, the examiner should discuss the applicable underlying stressors, including the conceded stressor that the Veteran was in fear of his life.

b) If PTSD is not indicated, the examiner is also to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any other diagnosed psychiatric disorder had its onset during, or is otherwise related to, service.

The examiner should review the lay evidence of record.  A rationale for all opinions expressed should be provided.

3. Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the erectile dysfunction, COPD and asthma claims.

The examiner is to conduct all indicated tests and identify whether the Veteran currently has erectile dysfunction and asthma.

a) For any of the conditions diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed condition had its onset during, or is otherwise related to, service, including exposure to Agent Orange.

b) If not directly related to service, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that erectile dysfunction, COPD and/or asthma were caused, or aggravated, by the Veteran's service-connected heart disability, including medication for such.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

4. Schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of any indicated hearing loss.

The examiner should determine whether the Veteran has a hearing loss disability for VA purposes in either ear.  All appropriate audiological tests must be conducted.

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hearing loss had its onset during, or is otherwise related to, his service.

The examiner should address the Veteran's lay contentions and MOS, and include complete rationales for all opinions expressed.

5. If the RO is unable to obtain any of the requested examinations due to the Veteran's incarceration, document, in detail, all of the steps taken in attempting to do so.  Further, if an examination cannot be obtained, the RO should arrange for the Veteran's claims folder to be reviewed by appropriate VA examiners and the examiners should provide responses to the above questions, to the extent possible.

6. Finally, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


